UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 19, 2010 AJS BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Federal 000-33405 36-4485429 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 14757 South Cicero Avenue, Midlothian, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(708) 687-7400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events The Company is announcing by this filing the third quarter earnings for AJS Bancorp Inc.The information on the declaration of earnings is attached as Exhibit 99.1.The information included in Exhibit 99.1 is considered to be “furnished” under the Securities Exchange Act of 1934. Item 9.01 Financial Statements and Exhibits (a) Exhibits. The following Exhibit is attached as part of this report: Announcement of the third quarter earnings for AJS Bancorp, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. AJS BANCORP, INC. DATE: November 19, 2010 By: /s/ Pamela Favero Pamela Favero V.P. / CFO EXHIBIT INDEX Exhibit No. Description Announcement of the third quarter earnings for AJS Bancorp, Inc.
